Title: To James Madison from Shotwell & Kinder, 24 December 1813
From: Shotwell & Kinder
To: Madison, James


        
          Respected Friend James Madison
          New york 24th 12mo 1813
        
        For some Considerable time we have been impressed with an Idea that the Hair of Neat Cattle from the Tanneries might be introduced into Articles of Clothing and other useful purposes, we accordingly near two years since entered into a series of Experiments; which at length have resulted in the production of an Article which we flatter ourselves will be materially beneficial to Mankind, and more particularly to our own Country, and still more so at the present time, when similar Fabrics are so much wanted: We generally use three parts of Hair and one part common Wool, and find it can be wrought with the same facility as wool alone.
        We have taken the liberty of offering for thy Acceptance a pattern for an over Coat made of two parts Hair and one part common Wool, not doubting that a discovery which rescues from the Dung hill an Article of which this Country abounds, and which can now be applyed to so useful a purpose will meet thy approbation, we likewise hand thee a small sample made of three parts Hair and one part Wool, For Carpeting and some other articles we use no Wool. Very Respectfully Thy Assured Friends
        
          Shotwell & Kinder
        
       